Citation Nr: 1231372	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for lupus erythematosus, rated 10 percent from March 1, 2005, and with an additional separate 40 percent rating for fibromyalgia, effective from August 5, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from February 1985 to February 2005.

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that, in pertinent part, granted service connection for lupus erythematosus with history of polyarthralgia, fatigue, facial rash, and alopecia areata, and assigned a 10 percent initial rating, effective from March 1, 2005.

During the pendency of the appeal, an October 2011 rating decision granted additional separate service connection for fibromyalgia, and assigned a separate 40 percent initial rating, under 38 U.S.C.A. § 4.71a, Diagnostic Code 5025, effective from August 5, 2010.  This fibromyalgia rating accounts for the diffuse musculoskeletal pains and polyarthralgia features attributed to systemic lupus erythematosus.  As is further discussed below, the Board finds that the appeal for a higher initial rating for lupus and its manifestations requires a review of the initial rating assigned for fibromyalgia, as the fibromyalgia symptoms are part and parcel of the manifestations of the service-connected lupus.  Evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).

The Board remanded the case in December 2008 for further development.


FINDINGS OF FACT

1.  Throughout the appeal period, systemic lupus erythematosus, with history of polyarthralgia, fatigue, facial rash, and alopecia areata, has been manifested by continuous widespread musculoskeletal pain, tender points, and fatigue that are constant and refractory to therapy and by an intermittent rash covering no more than 40 percent of exposed areas.

2.  Alopecia areata is not shown. 

3.  Severe impairment of health is not shown.  

4.  A single 60 percent schedular rating for systemic lupus erythematosus for the entire appeal period is more advantageous to the Veteran than are separate ratings for the various manifestations.  


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for systemic lupus erythematosus, with history of polyarthralgia, fatigue, facial rash, and alopecia areata, are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5025; 38 C.F.R. §4.88b, Diagnostic Code 6350; 38 C.F.R. §4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for a higher initial rating for systemic lupus erythematosus, the notice of disagreement (hereinafter: NOD) as to the initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  See 38 C.F.R. § 3.159 (b) (3) (2011).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in a statement of the case (hereinafter: SOC).  The SOC provided the claimant with the relevant rating criteria for systemic lupus erythematosus.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private medical reports.  The claimant was afforded VA medical examinations.  The Board finds the VA examinations were adequate as they included a review of the Veteran's claims folder and/or medical history, and clinical evaluation of the Veteran, and provided findings relevant to the rating criteria.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  This case presents a disagreement with the initial rating assigned after service connection was established.  In Fenderson, the Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Systemic lupus erythematosus has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 6350.  Under Diagnostic Code 6350, lupus erythematosus, systemic (i.e., disseminated), is not to be combined with ratings under Diagnostic Code 7809 (discoid lupus erythematosus or subacute cutaneous lupus erythematosus).  As set forth under Diagnostic Code 6350, the rater may rate a lupus disability under Diagnostic Code 6350, or, alternately, separately rate the various manifestations.  The RO has characterized the service-connected disability as "lupus with history of polyarthralgia, fatigue, facial rash, and alopecia areata."  The RO has more recently granted separate service connection, and assigned a separate 40 percent initial rating, for fibromyalgia under 38 U.S.C.A. § 4.71a, Diagnostic Code 5025.  This fibromyalgia rating accounts for the diffuse musculoskeletal pains and polyarthralgia features attributed to systemic lupus erythematosus.  

The Board will evaluate lupus under Diagnostic Code 6350 and then separately evaluate each manifestation of lupus and compare those ratings to a single rating under Diagnostic Code 6350.  Moreover, the appeal for a higher initial rating for lupus and its manifestations requires a review of the initial rating for fibromyalgia, as the fibromyalgia symptoms cannot be separated from lupus symptoms.  38 C.F.R. § 4.14.

The STRs reflect that lupus was detected in August 2004.  The Veteran had reported bilateral hand pains in the metacarpophalangeal joints and proximal interphalangeal joints, bilateral shoulder pains, bilateral knee pains, slight tenderness in the ankles, and right foot metatarsophalangeal joints.  He also had heartburn and frontal headaches.  The impression was lupus with polyarthritis, fatigue, history of facial rash, and alopecia areata.

An October 2004 STR notes worsening joint pains and fatigue. 

A December 2004 VA pre-discharge compensation examination report reflects that there was no current alopecia areata.  Hair growth had been restored.  The joints of the low back, knees, shoulders, and hands were painful.  Range of motion studies of the spine and knees revealed very slight limitation of motion.  The shoulders, elbows, wrists, and hands showed no limitation of motion.  X-rays showed straightening of the lumbar lordosis, but the knees and spine were normal.  A facial rash covering the malar area had been seen in August 2004, but not since.  The relevant diagnoses were: alopecia areata associated with lupus erythematosus; systemic lupus erythematosus; fatigue associated with systemic lupus erythematosus; and, facial dermatitis secondary to systemic lupus erythematosus.

As noted in the introduction, in March 2005, the RO granted service connection for "Lupus with history of polyarthralgia, fatigue, facial rash, and alopecia areata."  The RO assigned a 10 percent rating under Diagnostic Code 6350.  

In his April 2005 NOD, the Veteran reported that his VA physician felt that his lupus was much worse than rated and that lupus had forced him to retire from the Army.

VA out-patient treatment reports dated after retirement from active military service reflect complaints of fatigue and tiredness.  An October 2005 VA report notes that the Veteran took methotrexate/hydroxychloroquine/prednisone for lupus.

A January 2006 VA out-patient treatment report notes that the Veteran was forced to retire from the Army after lupus was discovered.  He currently worked at Lowe's for supplemental income and was concerned that his disability would preclude the heavy lifting and carrying that his job required.  He reported that he would become extremely fatigued half-way through the work week.  He reported locking and aching joints, especially in his hands.

A May 2007 VA out-patient treatment report notes that the Veteran currently worked at the Columbia, Missouri, VA Medical Center, where the work was less strenuous.  According to an October 2008 VA out-patient treatment report, the Veteran reported diffuse joint pains.  The joints included the wrists, elbows, shoulders, knees, ankles, and the metacarpophalangeal joints (knuckles), for which he took naproxen.  He also reported an intermittent malar rash.  In November 2008, a VA physician reported that fibromyalgia, "commonly runs with lupus."  The physician linked pain and fatigue to fibromyalgia.  

In December 2008, the Veteran reported that a rash began a week and a half ago.  It appeared on his back, shoulders, and anterior arms.  It appeared to be a follicular rash.  In March 2009, the Veteran reported constant pain, outbreaks of lupus, and a recurring rash at various places on his body.  

A January 2011 VA compensation examination report reflects continued pain in the joints and muscles that increased with activities.  The Veteran reported swelling in the joints of the wrists, hands, knees, and ankles.  He had rashes and he avoided the sun, which, the doctor noted, led to a vitamin D deficiency.  The Veteran reported that he had osteoporosis secondary to prolonged prednisone therapy.  The physician noted normal hands, but tender wrists, shoulders, spine, hips, ankles, and feet.  The physician stated, "SLE likely explains some of this patient's findings, including alopecia, malar rash, and arthritis.  The physician noted that fibromyalgia began during active service.  The physician linked low back pains and knee pains directly to service, rather than to systemic lupus erythematosus.

The medical evidence discussed above is persuasive, as it is based on accurate facts and supported by a rationale where appropriate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The lay evidence supplied is competent with regard to descriptions of symptoms.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).

In order to rate the lupus disability, the Board must compare the lupus manifestations with the rating criteria of Diagnostic Code 6350 to determine whether a rating greater than 10 percent may be granted.  

Systemic lupus erythematosus, when acute, with frequent exacerbations, producing severe impairment of health, warrants a 100 percent rating.  Where exacerbations lasting a week or more, 2 or 3 times per year, are shown, a 60 percent rating is warranted.  Where exacerbations occur once or twice a year or where systemic lupus erythematosus is symptomatic during the past 2 years, a 10 percent rating is warranted.  Note: Evaluate this condition either by combining the evaluations for residuals under the appropriate system, or by evaluating DC 6350, whichever method results in a higher evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6350 (2011).  

The medical evidence does not specifically state severe impairment of health, nor does it suggest severe impairment of health, although the evidence does suggest that the symptoms of lupus are manifested continuously with additional flare-ups.  For example, in December 2008 and March 2009, there were reported outbreaks of rash, but constant pain.  These reported manifestations appear to more nearly approximate the 60 percent criteria of Diagnostic Code 6350.  Thus, a 60 percent schedular rating for lupus is potentially available.  

A separate rating for fibromyalgia, as a manifestation of lupus, was assigned under Diagnostic Code 5025.  Under Diagnostic Code 5025, fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy, warrant a 40 percent rating.  Symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time, warrant a 20 percent rating.  Symptoms that require continuous medication for control warrant a 10 percent rating. 

Note: Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011).

Fibromyalgia has been manifested throughout the appeal period by widespread musculoskeletal pain, tender points, and fatigue that are constant and refractory to therapy.  Comparing these manifestations to the rating criteria, a 40 percent rating is more nearly approximated.  While the RO has assigned a separate 40 percent rating for fibromyalgia effective from August 5, 2010, the 40 percent rating should extend to the full appeal period.  

Turning to the facial rash, this manifestation is potentially ratable under Diagnostic Code 7806, dermatitis or eczema.  Pursuant Diagnostic Code 7806 (2012), if dermatitis or eczema covers an area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  

Finally, a maximum rating of 60 percent is warranted for a rash where the condition covers an area of more than 40 percent of the entire body or where more than 40 percent of exposed areas affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past twelve-month period.

Resolving any reasonable doubt in favor of the Veteran on the extent of coverage of the rash related to lupus, it appears that this rash more nearly approximates the criteria for a 30 percent schedular rating.  This is because the malar area of the face combined with the rash-affected forearms represent, at most, 20 to 40 percent of the total exposed areas.  Systemic therapy has not been needed.  Thus, a separate 30 percent rating is potentially available for a rash.

Turning to separate rating for alopecia areata, the December 2004 pre-discharge VA examination notes that this is no longer visible.  A December 2011 VA compensation examination report mentions that alopecia areata is not visible.  The Veteran has not reported any alopecia areata.  Thus, it appears that a separate rating for alopecia areata is not warranted.  

Combining a 40 percent schedular rating for fibromyalgia with a 30 percent schedular rating for facial and arm rashes with a 10 percent rating for other manifestations of lupus results in a 62 percent schedular rating, which when converted to the nearest percent divisible by 10 is 60 percent.  38 C.F.R. § 4.25.  Thus, throughout the appeal period, the Veteran's systemic lupus erythematosus should be rated 60 percent under Diagnostic Code 6350, regardless of the fact that the RO has awarded only a 10 percent rating for the entire appeal period under Diagnostic Code 6350 and a separate 40 percent rating effective August 2010. 

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the evidence favors a single 60 percent schedular rating for systemic lupus erythematosus under Diagnostic Code 6350, including the combined manifestations of fibromyalgia.  The claim for an initial schedular disability rating greater than the separate 10 percent for lupus, with a separate 40 percent rating for fibromyalgia, is granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed.Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment not contemplated by the current schedular rating, or to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Total rating for compensation based on individual unemployability (TDIU)

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the claimant changed jobs to avoid fatiguing work conditions, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  



ORDER

An initial 60 percent schedular rating for systemic lupus erythematosus, with fibromyalgia, is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


